IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,877-04


                       IN RE PATRICK DELACRUZ MORENO, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 3156 IN THE 112TH DISTRICT COURT
                               FROM PECOS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends his appellate counsel, Gonzalo P. Rios,

Jr., refuses to return a letter, written by Relator’s trial counsel, Frank Lacy, dated June 9, 2011.

        In these circumstances, additional facts are needed. Respondent, Gonzalo P. Rios, Jr., is

ordered to file a response as to whether said letter exists. If such document exists, Respondent is

ordered to inform this Court whether or not he has possession of said letter, and, if so, why he refuses

to return said letter to Relator. This application for leave to file a writ of mandamus will be held in

abeyance until Respondent has submitted response. Such response shall be submitted within 30 days

of the date of this order.
                            2



Filed: September 14, 2016
Do not publish